UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05693) Exact name of registrant as specified in charter:	Putnam Europe Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value France (16.2%) Christian Dior SA 19,858 $2,672,357 Danone 47,645 2,938,011 European Aeronautic Defense and Space Co. NV 47,438 1,508,122 Pernod-Ricard SA 21,486 2,414,508 Sanofi 66,888 5,714,190 Societe Generale SA (NON) 82,841 2,362,824 Technip SA 17,240 1,923,631 Valeo SA 55,310 2,567,782 Vivendi 140,756 2,752,113 Germany (19.5%) BASF SE 48,094 4,063,822 Bayer AG 33,884 2,915,445 Biotest AG-Vorzugsaktien (Preference) 24,094 1,270,693 Continental AG 16,116 1,581,041 Deutsche Bank AG 33,585 1,329,141 Deutsche Lufthansa AG 158,666 2,155,174 Deutsche Post AG 153,245 2,996,024 Henkel AG & Co. KGaA (Preference) 25,319 2,014,945 Kabel Deutschland Holding AG (NON) 39,570 2,827,114 Lanxess AG 23,424 1,944,591 Merck KGaA 11,237 1,386,902 MTU Aero Engines Holding AG 24,461 1,955,380 Siemens AG 34,366 3,431,853 Ireland (1.8%) Kerry Group PLC Class A 54,768 2,801,228 Italy (5.3%) ENI SpA 159,175 3,492,467 Fiat Industrial SpA 111,697 1,095,675 Fiat SpA (NON) 260,849 1,397,640 Luxottica Group SpA 25,128 886,816 UniCredit SpA (NON) 297,052 1,241,705 Netherlands (3.5%) Gemalto NV 15,351 1,352,226 ING Groep NV GDR (NON) 364,910 2,900,834 Ziggo NV 34,428 1,169,980 Russia (1.1%) Sberbank of Russia ADR (S) 140,226 1,650,677 Spain (2.4%) Amadeus IT Holding SA Class A 78,540 1,833,686 Banco Bilbao Vizcaya Argentaria SA (BBVA) 224,326 1,773,651 Sweden (1.1%) Volvo AB Class B 114,816 1,616,642 Switzerland (7.6%) Nestle SA 100,475 6,338,077 Novartis AG 45,340 2,775,098 Syngenta AG 2,380 889,408 Zurich Insurance Group AG 6,553 1,631,642 United Kingdom (37.7%) Aggreko PLC 36,692 1,374,070 Associated British Foods PLC 100,638 2,097,247 Barclays PLC 786,779 2,738,713 BG Group PLC 158,168 3,202,759 Centrica PLC 593,777 3,147,230 Compass Group PLC 188,487 2,084,654 HSBC Holdings, PLC 149,483 1,387,071 Kingfisher PLC 557,010 2,380,148 Lloyds Banking Group PLC (NON) 2,454,041 1,546,227 Persimmon PLC 210,276 2,583,106 Prudential PLC 278,484 3,613,564 Rio Tinto PLC 84,233 3,937,584 Royal Dutch Shell PLC Class A 220,010 7,619,636 SSE PLC 112,462 2,529,787 Standard Chartered PLC 97,169 2,201,043 Telecity Group PLC 167,895 2,430,261 TUI Travel PLC 451,474 1,710,452 Virgin Media, Inc. 40,933 1,205,068 Vodafone Group PLC 1,891,208 5,382,494 WM Morrison Supermarkets PLC 465,452 2,146,507 WPP PLC 182,240 2,481,335 United States (2.6%) Covidien PLC (S) 29,100 1,729,122 KKR & Co. LP 82,700 1,249,597 Monsanto Co. 10,300 937,506 Total common stocks (cost $134,679,757) SHORT-TERM INVESTMENTS (3.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 3,106,500 $3,106,500 Putnam Money Market Liquidity Fund 0.14% (AFF) 2,160,905 2,160,905 Total short-term investments (cost $5,267,405) TOTAL INVESTMENTS Total investments (cost $139,947,162) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $7,013,047) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Euro Sell 10/17/12 $3,585,301 $3,506,332 $(78,969) Swiss Franc Buy 10/17/12 3,562,907 3,506,715 56,192 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $153,202,253. (b) The aggregate identified cost on a tax basis is $138,540,219, resulting in gross unrealized appreciation and depreciation of $21,346,307 and $4,845,225, respectively, or net unrealized appreciation of $16,501,082. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $3,703,055 $7,978,434 $9,520,584 $842 $2,160,905 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,022,972. The fund received cash collateral of $3,106,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $22,208 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $10,700,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $22,777 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: France $— $24,853,538 $— Germany — 29,872,125 — Ireland — 2,801,228 — Italy — 8,114,303 — Netherlands — 5,423,040 — Russia — 1,650,677 — Spain — 3,607,337 — Sweden — 1,616,642 — Switzerland — 11,634,225 — United Kingdom 1,205,068 56,593,888 — United States 3,916,225 — — Total common stocks — Short-term investments 2,160,905 3,106,500 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(22,777) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $56,192 $78,969 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012
